Citation Nr: 1641003	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-24 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for stomach cancer, to include as due to herbicide and chemical exposures.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (received by the Veteran in November 2009).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to compensation under 38 C.F.R. § 1151 for stomach cancer was raised by the Veteran on his VA Form 9, submitted in June 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In developing the Veteran's claim for service connection for stomach cancer, the Board requested an expert medical opinion from a VA hematology/oncology specialist on the question of the nature and etiology of the Veteran's gastric adenocarcinoma.  An opinion was provided in November 2015, with an addendum submitted at a later date.  The Veteran was sent a copy of the opinion and addendum and given the opportunity to present additional evidence or argument.  In August 2016, the Veteran submitted a Medical Opinion Response Form on which he indicated that he was submitting evidence, and that he did not waive RO consideration of this evidence in the first instance.  Remand is therefore necessary for the AOJ to consider such evidence in the first instance and issue a Supplemental Statement of the Case (SSOC) readjudicating the Veteran's claim in light of the expanded record.

Accordingly, the case is REMANDED for the following action:

1.  Review the additional evidence submitted by the Veteran in August 2016, and any additional evidence that has not yet been considered.
 
2.  Thereafter, conduct any further development deemed necessary regarding the appellant's contention that he was exposed to tactical herbicides and toxic chemicals which resulted in his stomach cancer, then readjudicate the issue of entitlement to service connection for stomach cancer in light of the expanded record.  If the benefits sought on appeal are not granted, the appellant and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.




	(CONTINUED ON NEXT PAGE)



The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






